Exhibit 10.1 BRIDGE LOAN AGREEMENT THIS BRIDGE LOAN AGREEMENT, dated as of July 26, 2007, is entered into by and between RIM SEMICONDUCTOR COMPANY, a Utah corporation with headquarters located at nd Ave., Suite 105, Portland, OR 97220 (the “Company”), and each individual or entity named on an executed counterpart of the signature page hereto (each such signatory is referred to as a “Lender”) (each agreement with a Lender being deemed a separate and independent agreement between the Company and such Lender, except that each Lender acknowledges and consents to the rights granted to each other Lender [each, an “Other Lender”] under such agreement and the Transaction Agreements, as defined below, referred to therein). W I T N E S S E T H: WHEREAS, the Company and the Lender are executing and delivering this Agreement in accordance with and in reliance upon the exemption from securities registration for offers and sales to accredited investors afforded, interalia, by Rule 506 under Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), and/or Section 4(2) of the 1933 Act; and WHEREAS, each Lender wishes to lend funds in the amount of the Purchase Price (as defined below) to the Company, subject to anduponthe terms and conditions of this Agreement and acceptance of this Agreement by the Company, the repayment of whichwill be represented by a Senior Secured Promissory Note of the Company (the “Note”), on the terms and conditions referred to herein; and WHEREAS, in connection with the loan to be made by the Lender, the Company has agreed to issue the Note and the Issued Shares (as defined below) to the Lender; NOW THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.AGREEMENT TO PURCHASE; PURCHASE PRICE. a.Purchase. 1 (i)Subject to the terms and conditions of this Agreement and the other Transaction Agreements (as defined below), the Lender hereby agrees to loan to the Company the principal amount specified on the Lender’s signature page of this Agreement (the “Purchase Price”), out of the aggregate amount being loaned by all Lenders of US $1,000,000 (the “Aggregate Purchase Price”). (ii)The obligation to repay the loan of the relevant Purchase Price from the Lender shall be evidenced by the Company’s issuance of one or more Notes to the Lender in the principal amount of one hundred ten percent (110%) of the Purchase Price paid by the Lender on or in connection with the Closing Date.Each Note shall be payable on the earlier of (A) the date (the “Stated Maturity Date”)which is one hundred fifty (150) days after the Closing Date or (B) the date on which the New Transaction Threshold (as defined in the Note) occurs.Each Note shall be in the form of Annex I annexed hereto.Repayment of the Note shall be secured under the terms of a Security Interest Agreement between the Company, as debtor, and the Lender, as secured party (the “Security Interest Agreement”), substantially in the form annexed hereto as Annex V. (iii)In consideration of the loan to be made by each Lender, the Company agrees to issueto each Lender the Issued Shares on the Closing Date.Additional provisions relating to the Issued Shares are provided below. (iv)The loan to be made by the Lender and the issuance of the Note and the Issued Shares to the Lender and the other transactions contemplated hereby are sometimes referred to herein and in the other Transaction Agreements as the purchase and sale of the Securities (as defined below), and are referred to collectively as the “Transactions.” b.Certain Definitions.As used herein, each of the following terms has the meaning set forth below, unless the context otherwise requires: “Affiliate” means, with respect to a specific Person referred to in the relevant provision, another Person who or which controls or is controlled by or is under common control with such specified Person. “Certificates” means the ink-signed Note and the Issued Share Certificates, each duly executed by the Company and issued on the Closing Date in the name of the Lender. “Closing Date” means the date of the closing of the Transactions, as provided herein. “Company Control Person” meanseach director, executive officer, promoter, and such other Persons as may be deemed in control of the Company pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act (as defined below). 2 “Disclosure Annex” means Annex IV to this Agreement; provided, however, that the Disclosure Annex shall be arranged in sections corresponding to the identified Sections of this Agreement, but the disclosure in any such section of the Disclosure Annex shall qualify other provisions in this Agreement to the extent that it would be readily apparent to an informed reader from a reading of such section of the Disclosure Annex that it is also relevant to other provisions of this Agreement. “Escrow Agent” means Krieger &
